State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: September 11, 2014                   517920
________________________________

In the Matter of DONTIE S.
   MITCHELL,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

BRIAN FISCHER, as Commissioner
   of Corrections and Community
   Supervision,
                    Respondent.
________________________________


Calendar Date:   August 4, 2014

Before:   Lahtinen, J.P., McCarthy, Egan Jr., Lynch and Clark, JJ.

                             __________


     Dontie S. Mitchell, Dannemora, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of respondent which found petitioner
guilty of violating certain prison disciplinary rules.

      Petitioner commenced this proceeding challenging a tier III
prison disciplinary determination finding him guilty of
possession of contraband, smuggling and possession of an item in
an unauthorized area. The Attorney General has informed this
Court that the determination at issue has been administratively
reversed, all references thereto have been expunged from
petitioner's institutional record and the mandatory surcharge has
been returned to his inmate account; thus, this proceeding is
dismissed as moot (see Matter of Ames v Gutwein, 76 AD3d 1163
                              -2-                  517920

[2010]).

      Lahtinen, J.P., McCarthy, Egan Jr., Lynch and Clark, JJ.,
concur.



      ADJUDGED that the petition is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court